         Case 1:20-cv-06250-ALC Document 70 Filed 09/30/20 Page 1 of 3




By ECF                                                            September 30, 2020

Honorable Andrew L. Carter
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

       Re:     Marjorie Kohlberg et al. v. Tom Birdsey et al., 20 Civ. 6250 (ALC);
               Long Point Defendants' Request for Pre-Motion Conference

Dear Judge Carter:

       Pursuant to Your Honor’s Individual Practice Rule 2.A, we write on behalf of Defendants
Long Point Capital, Inc., Long Point Capital Fund II, L.P., Long Point Capital Partners II, L.P.,
Long Point Capital Fund III, L.P., Long Point Capital Partners III, L.P. (collectively, “Long
Point”), Ira Starr, Norman Scherr, and Eric Von Stroh (together with Long Point, the “LPC
Defendants”) to request a pre-motion conference prior to filing a motion to dismiss.

I.     Background to the Dispute

        In 2011, certain Long Point funds invested in nominal defendant EYP Holdings, Inc.—a
Delaware corporation that, through its subsidiaries, provided architectural and engineering
services. Defendants Starr, Scherr, and Von Stroh were appointed to EYP’s Board. On June 28,
2016, Long Point sold all of its shares in EYP Holdings. The Long Point sale transaction
received unanimous consent from EYP Holdings’ shareholders—all of whom were current and
former EYP employees—and EYP’s Board.

        EYP Holdings then consummated a merger transaction in which (1) EYP Holdings
became a wholly-owned subsidiary of nominal defendant EYP Group Holdings (which in turn
was wholly-owned by EYP’s Employee Stock Ownership Plan managed by defendant Greatbanc
as Trustee); (2) all outstanding EYP Holdings shares were canceled; and (3) the former EYP
Holdings shareholders received so-called Group 1 and 2 promissory notes issued by EYP Group
Holdings. This merger transaction also closed on June 28, 2016, and like the Long Point sale
transaction, received unanimous EYP shareholder and Board consent. While different
shareholders of EYP Holdings who surrendered stock as part of the Long Point sale or the
merger received different forms of consideration—Long Point received cash and a note, while
EYP’s employee shareholders received a mix of Group 1 and 2 notes, warrants, tax payments,
and cash—the value of the consideration each received was based on the same per-share
valuation of EYP Holdings’ shares.
          Case 1:20-cv-06250-ALC Document 70 Filed 09/30/20 Page 2 of 3




Honorable Andrew L. Carter
September 30, 2020
Page 2

        Four years later, apparently disappointed with how the transactions turned out for them,
four of the approximately 90 Group 1 and 2 noteholders who consented to and participated in
these 2016 transactions have now filed this lawsuit, joined by four other noteholders of EYP
entities. A fifth purported Group 2 noteholder, Plaintiff Sears, allegedly obtained her note in
December 2016, six months after Long Point sold its EYP shares, but has joined this litigation.
The remaining three Plaintiffs obtained notes and debt obligations from EYP Holdings at
different times in 2015 and 2016.

II.    Plaintiffs Must Comply with the PSLRA Before Responses Are Required

        Plaintiffs have brought a federal securities class action, but have failed to comply with
the basic requirements of the PSLRA. First, Plaintiffs did not file the certification that must
accompany the Complaint. See 15 U.S.C. § 78u–4(a)(2). Second, Plaintiffs have not published
the notice required to trigger the lead plaintiff appointment process, which the PSLRA required
that they do within 20 days of filing the Complaint. See 15 U.S.C. § 78u–4(a)(3).

        This Court should order Plaintiffs to comply with these requirements before Defendants
are required to respond to the complaint. The PSLRA “sets out a detailed schedule of events for
ascertaining lead plaintiff status” so that “a more seemly contest for lead plaintiff status begins”
after a complaint is filed. Gutman v. Sillerman, 2015 WL 13791788, at *1 (S.D.N.Y. Dec. 8,
2015). Only after lead plaintiffs are appointed can lead counsel be selected and appointed by the
Court. 15 U.S.C. § 78u–4(a)(3)(B)(v). And the operative pleading to which Defendants must
respond cannot be determined until a lead plaintiff and lead counsel are appointed.

        “The PSLRA is unequivocal and allows for no exceptions.” Gutman, 2015 WL 12791788,
at *1 (quoting In re Telxon, 67 F. Supp. 2d 803, 818 (N.D. Ohio 1999)). Putative class members
must have the opportunity to “participate in the litigation and exercise control over the selection
and actions of plaintiffs’ counsel.” See In re Oxford Health Plans, Inc. Sec. Litig., 182 F.R.D. 42
(S.D.N.Y. 1998). Accordingly, the lead plaintiff and counsel appointment process should be
completed before Defendants are required to respond to any Complaint.

III.   If Defendants Must Respond Now, the Complaint Should be Dismissed

       Dismissal as to all the LPC Defendants is warranted, for at least the following reasons.

        Counts 1 and 3 (Securities Fraud and Fraud): Plaintiffs have failed to plead any element
of their fraud claims. To plead securities fraud based on alleged misstatements, Plaintiffs must
“(1) specify the statements that the plaintiff contends were fraudulent, (2) identify the speaker,
(3) state where and when the statements were made, and (4) explain why the statements were
fraudulent.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007).
Plaintiffs also must “state with particularity facts giving rise to a strong inference that the
defendant acted with the required state of mind.” Id. (quoting 15 § 78u–4(b)(2)). State law
requires similarly specific pleading. See, e.g., Trenwick Am. Litig. Tr. v. Ernst & Young, L.L.P.,
906 A.2d 168, 208 (Del. Ch. 2006) (requiring particularized pleading for fraud claims, not
“unspecific, broad-brush generalities”). And Plaintiffs must plead facts demonstrating reliance,
damages, and causation. See, e.g., ATSI Commc’ns, Inc., 493 F.3d at 105 (requiring securities
fraud plaintiffs to plead “that the plaintiff’s reliance was the proximate cause of its injury”).
          Case 1:20-cv-06250-ALC Document 70 Filed 09/30/20 Page 3 of 3




Honorable Andrew L. Carter
September 30, 2020
Page 3

        The Complaint here does none of these things. It does not identify a single purportedly
false statement, let alone attribute such a statement to any particular LPC Defendant or plead
facts showing why such a statement was made with the requisite scienter, or identify any way in
which any Plaintiff allegedly relied upon it. Additionally, if Plaintiffs claim fraud based on the
transactions in which they obtained their notes—all of which occurred in 2015 and 2016—both
the statute of limitations and the terms of the transaction documents bar Plaintiffs’ claims.

        Count 2 (Breach of Fiduciary Duty of Loyalty): To the extent Plaintiffs’ claims arise out
of the 2015 and 2016 transactions through which they obtained their notes, these claims are
time-barred. See, e.g., In re Tyson Foods, Inc., 919 A.2d 563, 584 (Del. Ch. 2007) (“A three-year
statute of limitations applies to breaches of fiduciary duty.”). Plaintiffs also fail to allege that
any LPC Defendant owed them any fiduciary duties. Plaintiffs generally allege that they were
“minority stockholders,” Compl. ¶ 156, but they do not specify, as to each Plaintiff, what entity
the Plaintiff held stock in, and when. And with respect to their derivative claims, Plaintiffs do
not plead either contemporaneous or continuous stock ownership, as Delaware law (which
governs here) requires, nor adequately plead demand futility. To the extent Plaintiffs assert
their claims as creditors, they cannot bring direct claims, and their allegation that “EYP [has]
entered the zone of insolvency,” id. ¶ 156, does not permit them to assert derivative claims. See
Quadrant Structured Prod. Co., Ltd. v. Vertin, 115 A.3d 535, 546 (Del. Ch. 2015) (holding that
(i) creditors lack derivative standing to bring fiduciary duty claims based on the “zone of
insolvency,” and (ii) “creditors cannot bring direct claims for breach of fiduciary duty”). In
addition, contractual defenses bar Plaintiffs’ fiduciary duty claims.

        Counts 6 and 7 (Intentional and Constructive Fraudulent Conveyance): All Plaintiffs
lack standing to bring these claims against any LPC Defendant. Plaintiffs also fail to allege facts
sufficient to plead actual fraudulent conveyance, including without limitation to support actual
intent by any LPC Defendant to defraud any Plaintiff. Ki-Poong Lee v. So, 2016 WL 6806247, at
*3 (Del. Super. Ct. Nov. 17, 2016). The same failure exists for Plaintiffs’ constructive fraudulent
conveyance claim. Id. at *5 (holding that complaints that “recite[s] the statutory elements
without offering sufficient factual support” are subject to dismissal).

        Counts 4 (Conspiracy), 5 (Unjust Enrichment), and 8 (Reformation): Plaintiffs have no
claim for unjust enrichment because contracts govern the subject matter at issue. See Vichi v.
Koninklijke Philips Elec. N.V., 62 A.3d 26, 58 (Del. Ch. 2012). Plaintiffs’ additional counts in the
Complaint—civil conspiracy and reformation or constructive trust—are meritless because there
are no such independent substantive causes of action. See 77 Charters, Inc. v. Gould, 2020 WL
2520272, at *22 (Del. Ch. May 18, 2020) (“Civil conspiracy is not an independent cause of
action”); VTB Bank v. Navitron Projects Corp., 2014 WL 1691250, at *6 n.60 (Del. Ch. Apr. 28,
2014) (“[A] constructive trust is a remedy, not a substantive cause of action.”).

                                                                    Respectfully submitted,

                                                                    /s/ Jonathan M. Sperling
                                                                    Jonathan M. Sperling

cc:    All Counsel (via ECF)
